Citation Nr: 0329669	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus, L3-4 with sciatic nerve syndrome, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the veteran's 20 percent 
disability rating for his back condition and denied service 
connection for coronary artery disease.  

By a rating decision in October 1998, the RO assigned the 
veteran a temporary total evaluation for the period August 
13, 1998 to October 1, 1998, for back surgery necessitating 
convalescence.  By a rating decision in March 1999, the RO 
increased the rating for his back disability from 20 percent 
disabling to 40 percent disabling, effective April 14, 1998.  
A rating decision in August 2002 increased the veteran back 
disability from 40 percent disabling to 60 percent disabling, 
effective October 1, 1998.  Additionally, the RO granted the 
veteran's claim for individual unemployability, also 
effective October 1, 1998.    


REMAND

Initially, the Board notes that VA has amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  Furthermore, the rating criteria under 
Diagnostic Code 5293 changed effective September 23, 2002.  
Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria more 
favorable to the veteran be applied, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Here, the veteran underwent a VA examination in March 2003 
and the RO specifically stated in the April 2003 supplemental 
statement of the case (SSOC) that it considered both the old 
and new criteria for DC 5293.  However, the veteran has not 
been afforded a VA examination which has considered his 
service-connected disability under the above-referenced new 
regulations effective September 2003.  Additionally, the 
March 2003 VA examination report did not provide the 
veteran's range of motion, as it was noted that the veteran 
was in a wheelchair from which he did not want to rise.     

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected low back disability.  
All signs and symptoms of his low back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria of Diagnostic 
Code 5293.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

3.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




